Citation Nr: 0025322	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-06 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
post-operative residuals of left inguinal hernia with left 
scrotal pain. 

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the jaw and laceration of the 
chin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from October 1952 to October 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating determination of the 
Boise, Idaho Department of Veterans Affairs (VA) Regional 
Office (RO).  

In a rating decision dated in April 1998, the RO increased 
the evaluation for residuals of a fracture of the jaw and 
laceration of the chin from noncompensable to 10 percent.  
Generally a veteran is presumed to be seeking the maximum 
rating for his disability, and an intermediate increase in 
evaluation does not serve to satisfy his appeal.  AB v. 
Brown, 6 Vet App 35 (1993).  The veteran was advised by the 
RO that if he was satisfied with the 10 percent evaluation he 
should notify the RO.  

In a statement received in April 2000, the veteran's 
representative wrote that the veteran wished to withdraw his 
appeal as to the issue of residuals of the fracture of the 
jaw and laceration of the chin.  However, where, as in this 
case, the veteran submitted the substantive appeal and notice 
of disagreement, an appeal can only be withdrawn by in 
writing by the veteran.  Accordingly, the representative's 
statement did not serve to withdraw his appeal.  38 C.F.R. 
§ 20.204 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been gathered.

2.  The service-connected residuals of left inguinal hernia 
are manifested by a tender postoperative scar, subjective 
complaints of pain, stinging, and burning sensation pain in 
the left inguinal region and objective evidence of left 
inguinal canal tenderness and left testicle tenderness, but 
no recurrence of hernia and no use of truss or belt.

3.  The residuals of a fracture of the jaw and laceration of 
the chin include a well-healed non-disfiguring facial scar, 
and limitation of jaw motion to 32 millimeters. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
multiple post- operative residuals of left inguinal hernia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Codes 7338, 8530, 8630, 8730 
(1999).

2.  The criteria for a separate 10 percent evaluation for the 
scar from the inguinal hernia surgeries are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 7803, 7804, 7805 (1999).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the jaw and laceration of the chin 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.118, Diagnostic Code 9905 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service records show that in February 1951, the veteran 
sustained a fractured mandible on the left side in the 
twenty-second molar are.  The jaw fracture was treated with a 
mandible brace.  Historically, while in service, the veteran 
had a left inguinal hernia repair performed in April 1953.  
The service medical records reflect no further complaint 
regarding inguinal pain, and the veteran's separation 
examination, dated October 1955, is negative for complaints 
of residuals of jaw fracture, inguinal pain or abnormality. 

Post-service medical records reflect that in May 1974 the 
veteran sought treatment for left groin pain radiating to the 
left testicle.  The veteran gave a history of two prior left 
inguinal hernia repairs.  The diagnosis was left ilioinguinal 
nerve entrapment, and excision of scar tissue and of a 
portion of the ilioinguinal nerve was performed.  

The veteran was afforded a VA medical examination in December 
1974.  The examination report shows that the veteran related 
a history of left inguinal hernia repairs in 1953, 1962, and 
1974.  At that time, he complained of severe pain in the left 
testicle which interfered with lifting, sitting, or standing.  
The pain was so severe that the veteran had to support his 
left testicle when he moved.  The examiner found marked 
tenderness on movement or with pressure.  The veteran 
indicated loss of sexual function due to the pain.  No 
obvious or frank hernia was noted.  The veteran was diagnosed 
as having pain secondary to inguinal scarring, not relieved 
by release of the inguinal nerve.  

Examination of mouth revealed overbite noted and snapping and 
tenderness along the left ramus of the jaw.  It was noted 
that the veteran had some difficulty in biting.  X-rays of 
the mandibles revealed no evidence of fracture old or recent.  

By rating decision issued in April 1975, a 30 percent 
disability rating was assigned by analogy to diseases of the 
genitourinary system, under Diagnostic Code 7599-7338.

On VA examination conducted in January 1978, the veteran 
complained of persistent scrotal pain, and on palpation, the 
veteran complained of tenderness of the left testicle and 
spermatic cord.  The examiner noted that no inguinal hernia 
was present on either the left side or on the right side.  

The veteran also complained of popping and catching of the 
mandibles while eating.  The examiner noted that there was no 
clicking noted over the temporomandibular joint, there was no 
mal-alignment of the mandible bone, and there was no 
abnormality or anatomical difference noted.  

By rating decision of February 1978, the veteran's left 
inguinal hernia residuals were rated under Diagnostic Code 
7388 and a 10 percent disability rating was assigned.  The 
veteran's residuals of fractured jaw and laceration on the 
chin were rated under Diagnostic Code 9999-7800 and a 10 
percent rating was assigned.  

VA outpatient medical records dated from January 1989 to June 
1991 disclosed that the veteran had sought treatment for his 
inguinal pain in January 1989.  At that
time, he complained of inguinal pain associated with 
constipation.  In April 1989, left epididymis tenderness was 
noted, but no specific treatment was advised.  In January 
1990, the veteran reported pain with sneezing as well as with 
constipation.  In February 1990, the veteran complained of a 
sharp increase in pain, and the examiner found spermatic cord 
tenderness, which was thought to be due to venous stasis.  In 
June 1991, the veteran again sought treatment for groin pain, 
and the examiner found a tender left inguinal canal.

On VA examination in September 1991, the veteran stated that 
he was impotent due to his groin pain.  The examiner noted a 
history of lumbar back surgeries, prostatectomy, and noted 
that the veteran was on medication for hypertension.  The 
veteran stated that he had groin pain which radiated to the 
testicles and which was exacerbated by sexual intercourse.  
The examiner noted that the veteran walked "gingerly" due to 
back problems.  The examiner found no abnormality of the 
groin on visual inspection or on palpation, and noted no 
unusual tenderness of the spermatic cord.  A second examiner 
was asked to determine whether the veteran's impotence could 
be secondary to his groin pain or inguinal herniorrhaphies.  
The examiner stated that impotence was occasionally 
associated with prostatectomy, and frequently associated with 
hypertension medications and back surgery, but that he knew 
of no association between inguinal herniorrhaphy and 
impotence.

The veteran was accorded a VA testes examination in May 1997.  
At that time, he reported that he experienced pain in the 
left inguinal area extending in the scrotum with coughing, 
sneezing, and lifting.  On examination, of the left inguinal 
area, there was no hernia noted.  External genitalia were 
reported to be normal.  There was no atrophy observed of the 
left testicle.  There was no tenderness on palpation to the 
left testes.  There was slight tenderness on palpation over 
the left inguinal area.  The diagnosis was status post left 
inguinal hernia.  The examiner reported subjective discomfort 
with no recurrence of hernia.  

The veteran was accorded a VA dental examination in May 1997.  
On examination, could only open to 32 millimeters due to 
pain.  He was able to move freely in lateral excursions.  
There was no evidence of popping in the temporomandibular 
joints with opening and closing.  There was no evidence of 
pain or sensitivity on palpation of temporomandibular joint 
and facial muscles.  X-rays were grossly normal.  The 
diagnoses were status post incomplete left mandibular 
fracture; teeth sensitivity secondary to chronic periodontal 
disease; old posterior amalgam restorations; and rule out 
temporomandibular joint arthralgia secondary to loss of 
vertical dimension.  The examiner opined that there was no 
new evidence that would show a possible nexus between the 
veteran's inservice accident and his current dental problems.  
The May 1997 VA examination also revealed a barely visible 
scar approximately two inches in length in the submandibular 
area.  The diagnosis was very slight scar secondary to 
laceration of the chin.  

In a statement dated in July 1998, J.A., M.D. reported that 
the veteran presented with complaints of left inguinal 
discomfort.  Dr. A. referred the veteran to VA for further 
treatment.  

VA outpatient treatment reports dated in August 1998 show 
that the veteran was seen with complaints of chronic pain, 
burning, and a stinging sensation in the left testicle and 
groin.  He reported that the pain was aggravated by 
activities such as sex, walking, and lifting and relieved 
somewhat by rest.  On examination, left scrotum tenderness 
was reported.  The left testicle was normal but tender.  
There were no obvious masses, but some fullness of the left 
cord was noted.  There was no hernia palpated with Valsalva 
and cough.  The impression was pain secondary to nerve 
impingement.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in August 1998, however, due to technical 
difficulties, a copy of the veteran's transcript of testimony 
at the hearing is not available.  The veteran was informed of 
the unavailability of a hearing transcript due to technical 
difficulties in the April 1999 supplemental statement of the 
case.  However, in his September substantive appeal, he did 
not indicate that he desired an additional hearing but rather 
requested that his case be forwarded to the Board.  In this 
regard, the Board finds that veteran has been provided due 
process of law, and that it may proceed to a determination on 
the merits of his appeal.  

An October 1998 VA hospitalization report shows that the 
veteran underwent left groin exploration with excision of 
probable neuroma and placement of mesh.  Follow up treatment 
revealed no neuroma.  The veteran continued to have left 
testicle pain.  There was no evidence of recurrent hernia.  
The left scrotum was reported as normal.  

The veteran was accorded VA genitourinary examination in 
March 1999.  The veteran continued to express the same 
symptomatology noted above, and reported that he had a 
painful scar of the chin.  On examination of the groin area, 
a well-healed oblique scar was noted in the left groin.  The 
scar was reported to be tender.  There was no evidence of 
inflammation.  The testicle was tender.  There was no 
evidence of recurrent hernia.  There was normal skin 
sensation of the scrotum.  The facial scar was described as 
barely visible and measuring 2 centimeters.  The examiner 
commented that the scar might get slightly sore with shaving, 
but it was noted to be well healed.

The impressions were status post hernioplasty, essentially 
unchanged since the 1998 operative procedure, no neurologic 
deficit and a well healed scar of the chin.  

VA outpatient treatment record dated in May 1999 shows that 
the veteran was seen with complaints of left groin pain.  On 
examination, there was pain at the junction of the cord with 
the pubic tubercle on the left.  The veteran was treated with 
trigger point injection with Marcaine.  Treatment records 
dated in June 1999 show that the veteran was seen again with 
complaints of left groin pain.  

In a statement dated in September 1999, the veteran's spouse 
reported that the veteran continued to suffer from severe 
pain in the groin area.  She reported that the veteran was 
extremely irritable.

VA outpatient treatment records dated from September 1999 to 
May 2000 show that the veteran was seen with complaints of 
left groin pain.  Examination of the left groin revealed 
tenderness along the cord, mostly in the external canal.  The 
testis and epididymis were normal.  Examination of the 
genitourinary system revealed a very slightly enlarged, 
boggy, markedly tender, left testes.  There was also a small 
varicocele.  The diagnoses were left groin pain and left 
testicular pain.  Treatment records dated from March to April 
show that the veteran complained of worsening discomfort in 
the groin area.

A May 2000 genitourinary examination revealed that the left 
testicle hung a bit low and seemed to be a little atrophied 
over the right one.  The left testicle was also noted to be 
exquisitely tender.  There was no evidence of hernia.  The 
impression was left orchialgia.  

A VA hospitalization report dated in May 2000 shows that the 
veteran underwent left orchiectomy.  Service connection was 
established for that condition in a rating decision dated in 
June 2000.


Pertinent Law and Regulations

The veteran's claims are well grounded. 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible and that no further duty to assist exists with 
respect to the claims.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code are set forth in the VA's 
Schedule for Rating Disabilities codified in 38 C.F.R. Part 
4, and represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Thirty-eight C.F.R. § 4.114, Diagnostic Code 7338 pertains to 
inguinal hernias and provides for a 60 percent evaluation 
when the hernia is large, postoperative, recurrent, not well 
supported under ordinary conditions, not readily reducible, 
and considered inoperable.  When the hernia is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible, a 30 percent 
evaluation is warranted.  A postoperative recurrent hernia 
that is readily reducible and well supported by a truss or 
belt warrants a 10 percent evaluation. When the hernia is not 
operated, but remediable, or where the hernia is small, 
reducible or without true hernia protrusion, a compensable 
evaluation is not warranted.

Scars are evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.118 (skin), Diagnostic Codes 7800 through 
7805 (1999).  Diagnostic Code 7804 provides that scars that 
are superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  
Diagnostic Code 7805 provides that scars may be rated on 
limitation of function of the part affected.

Mild or moderate paralysis, neuritis or neuralgia of the 
ilio-inguinal nerve warrants a noncompensable evaluation.  
Severe to complete paralysis, neuritis, or neuralgia of the 
ilio-inguinal nerve warrants a 10 percent evaluation.  38 
C.F.R. § 4.124a, Diagnostic Codes 8530, 8630, 8730 (1999).  

Limitation of motion of the temporomandibular articulation to 
between 31 and 40 mm (millimeters), warrants a 10 percent 
evaluation.  Limitation to between 21 and 30 mm warrants a 20 
percent evaluation.  Limitation to between 11 and 20 mm 
warrants a 30 percent evaluation, and limitation to between 0 
and 10 mm warrants a 40 percent evaluation.  A 10 percent 
evaluation is also provided where lateral excursion is 
between 0 and 4 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905 
(1999).

Separate and distinct manifestations arising from the same 
disease or injury may be rated separately.  Manifestations 
are considered to be separate and distinct if none of the 
symptomatology for any of the manifestations is duplicative 
of or overlapping with the symptomatology of the other 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994); 38 C.F.R. § 4.25.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.


Analysis

Residuals of left inguinal hernia with left scrotal pain 

Applying the information from recent examination reports to 
the rating schedule criteria leads the Board to conclude that 
a higher evaluation is not warranted.  The basic elements for 
a compensable rating for recurrence of hernia and need for 
support are not shown.  Although the veteran has undergone 
numerous surgeries, there has been no recurrence of left 
inguinal hernia since service.  A need for a truss or a belt 
has not been found.  Thus, the Board finds that a rating in 
excess of 10 percent postoperative residuals of left inguinal 
hernia is not warranted. 

However, under the criteria set forth in Diagnostic Code 7804 
of the Schedule, a 10 percent rating is warranted for scars 
that are tender and painful on objective demonstration.  
Physical examination at the most recent VA exam revealed 
tenderness in the area of post-operative scar.  The veteran 
has complaints of pain in the area of the scar and hernia.  
In light of the above, the Board grants finds that the 
evidence supports a rating of 10 percent for the post-
operative scar resulting from the surgical repair of the left 
inguinal hernia.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) and 
38 C.F.R. §§ 3.102, 4.3, but finds the evidence is not of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is determined to be clearly 
against the veteran's claim for a rating higher than 10 
percent at this time.

The veteran's residual pain following hernia repair could be 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Codes 8530, 
8630, 8730, used to rate paralysis, neuritis, or neuralgia.  
However, the most recent VA examination revealed no 
neurological deficit, thus there is no basis for a rating in 
excess of 10 percent under these codes.  

Residuals of a fracture of the jaw and laceration of the chin

The veteran is currently evaluated for the residuals, of a 
fracture of the jaw and painful laceration scar on the chin 
under 38 C.F.R. § 4.71a, Diagnostic Code 7801.

Under Diagnostic Codes 7800 through 7805, scars are rated 
according to the location, type, characteristics, or, if none 
of the specific criteria apply, according to limitation of 
function of the affected part.

Diagnostic Code 7800 pertains to scars located on the head, 
face, or neck.  A 10 percent disability rating under 
Diagnostic Code 7800 requires a moderate, disfiguring scar in 
one of these locations.  Examiners in 1997 and 1999 found 
that the veteran's scar was barely visible, thus it could not 
be described as moderately disfiguring, and a 10 percent 
rating would not be warranted under that diagnostic code.  

Diagnostic Codes 7801 and 7802 pertain to scars that result 
from burns; the veteran's scar resulted from surgery.  
Therefore a rating under these codes would not be 
appropriate.  Diagnostic Code 7803 provides a 10 percent 
disability rating for superficial scars that are poorly 
nourished with repeated ulceration.  There is no medical 
evidence showing ulceration of the veteran's scar.  
Therefore, a rating in excess of 10 percent of under 
Diagnostic Code 7803 is not warranted.

Under Diagnostic Code 7804, a 10 percent disability rating is 
assigned for superficial scars that are tender and painful on 
objective demonstration.  There is no objective medical 
evidence showing that his facial scar is tender or painful.  
The 1997 merely noted the presence of a facial scar, without 
indicating any abnormalities.  The 1999 examiner speculated 
that the scar might be somewhat tender on shaving, but the 
record does not show that the scar actually is tender on 
shaving, and examiners have not found the scar to be tender 
on examination, and the veteran reported in 1997, that the 
scar had "gone away."

Diagnostic Code 7805 evaluates scars based on limitation of 
function of the affected part. 38 C.F.R. § 4.118 (1999).  
There is no medical evidence indicating that the veteran has 
any limitation of function in the chin area as a result of 
the jaw fracture.  Therefore, there is no basis for a rating 
in excess of 10 percent under Diagnostic Code 7805.  

However, there is probative, objective evidence of limitation 
of motion of the mandible to 32 millimeters.  Therefore, the 
Board finds that the criteria for a 10 percent evaluation 
under the current criteria of Diagnostic Code 9905 are met.  
However, the probative objective evidence is against finding 
that the service-connected residuals of a jaw fracture 
include any nonunion, malunion or loss of masticatory 
function; and there is no probative evidence that motion is 
limited to 30 millimeters, thus a rating in excess of 10 
percent would not be warranted.  

The Court has held that, when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 
(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

The Court has held that in applying 38 C.F.R. §§ 4.40, 4.45 a 
determination should be made as to whether the disability is 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not be limited to 
muscles or nerves, and these determinations should, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, at 207.  
In the instant case the veteran was able to open his jaw to 
32 degrees before experiencing pain.  Thus there is no 
additional loss of motion due to functional impairment.

The Board notes that it has evaluated the veteran's 
disability under a rating code different from that selected 
by the RO.  The reason for this change is that the veteran 
does not meet the criteria for a compensable evaluation under 
the diagnostic code selected by the RO while he does meet the 
criteria for a compensable evaluation under diagnostic code 
employed by the Board.  In rating the veteran under an 
alternate rating code, the Board is not intending to sever 
service connection for the scar.  It is simply recognizing 
that the veteran does not currently have a compensable level 
of disability arising from the scar, while his limitation of 
motion does meet the criteria for a compensable evaluation.  
See Sanders v. West, 13 Vet App 491 (2000) (holding that the 
Board must ensure that in rating under a diagnostic code 
different from that employed by the RO, it is not severing 
service connection); Tedeschi v. Brown, 7 Vet App 411 (1995) 
(holding Board may rate under a different diagnostic code 
than that used by the RO, but must give reasons and bases for 
doing so).


ORDER

A rating in excess of 10 percent for post-operative residuals 
of left inguinal hernia is denied.  

A separate 10 percent evaluation for inguinal hernia scar is 
granted, subject to the provisions governing the award of 
monetary benefits.

A rating in excess of 10 percent for residuals of fracture of 
the jaw and laceration of the chin is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

